                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JERPAUL D. SPENCER,

      Plaintiff,

      v.                                                 Case No. 16-cv-662-pp

EDWARD A. FLYNN, MICHAEL VAGNINI,
JACOB KNIGHT, JEFFREY KLINE,
PAUL MARTINEZ, GREGORY M. KUSPA,
JESSE BUSHARDT, MICHAEL VALUCH,
and KEITH GARLAND,

      Defendants.
______________________________________________________________________________

    ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION TO
    COMPEL DISCOVERY (DKT. NO. 78) AND SETTING DEADLINE FOR
                           DISPOSITIVE MOTIONS
______________________________________________________________________________

      Representing himself, the plaintiff filed this case on June 6, 2016. Dkt.

No. 1. He worked hard to represent himself; there was a lot of litigation.

      On November 8, 2018, counsel filed an appearance for the plaintiff. Dkt.

No. 95. The court held a status conference on February 5, 2019, noting that

the plaintiff had filed three motions prior to counsel joining the case, and that

it had begun drafting an order ruling on those motions. Dkt. No. 102. The

parties told the court, however, that they had agreed to participate in

mediation, and plaintiff’s counsel told the court that it need not rule on the

pending motions until after mediation, and until after he’d had a chance to

review the motions (counsel speculated he might be able to narrow the scope of



                                        1
the motions, or withdraw some). Id. The court agreed to refer the case for

mediation. Id.

       On May 15, 2019, Magistrate Judge Duffin reported that the parties had

not been able to settle through mediation. Dkt. No. 109. That same day, the

plaintiff’s lawyer filed an expedited motion to open discovery and allow him to

depose witnesses. Dkt. No. 110. The motion indicated that counsel recognized

that discovery had closed and would agree to limit depositions to four hours or

less. Id. at 2.

       The court held a hearing on June 13, 2019. Dkt. No. 113. The court

again raised the fact that the plaintiff, before counsel came on board, had filed

three motions, which the court had not ruled on because the parties wanted to

mediate. Id. at 1. The court again asked whether plaintiff’s counsel needed the

court to rule on the motions. Counsel responded that the motion to use

depositions from other cases (Dkt. No. 90) was moot, and that his new motion

to reopen discovery had mooted the plaintiff’s pro se request for the same relief

(Dkt. No. 89). Id. That left only the plaintiff’s pro se motion to compel, at Dkt.

No. 78. The court told the parties that it had a draft order ruling on that

motion, but that it would give plaintiff’s counsel an opportunity to review the

motion and determine whether he wanted the court to rule or whether he

wanted to consider other options. Id. The court also observed that the plaintiff’s

motion to reopen discovery (Dkt. No. 89) asked for documentary discovery,

while counsel’s motion (Dkt. No. 110) asked to take depositions. Id. at 1-2.




                                         2
      The upshot of all this was that the parties agreed to the court setting a

new schedule. Id. at 2. The court deferred ruling on the plaintiff’s pro se motion

to compel (Dkt. No. 78), denied the other two pro se motions as moot (Dkt. Nos.

89, 90), granted counsel’s motion to reopen discovery (Dkt. No. 110) and set a

new schedule. Id. That schedule required the parties to complete discovery by

October 31, 2019 (four and a half months out); to disclose the plaintiff’s

experts by October 31, 2019; to disclose defense experts by January 3, 2020;

and to appear for a status conference on January 23, 2020. Id.

      On January 16, 2020, the court cancelled the January 23, 2020 status

conference because it would be in trial that week; it ordered the parties to

submit a joint status report advising the court of the status of the case and

outlining next steps. Dkt. No. 114. The parties filed that joint status report on

January 23, 2020. Dkt. No. 115.

      The plaintiff’s portion of the report indicates that the plaintiff wants to

conduct “several additional depositions,” including one of the defendants, “one

or two” doctors who were present at the hospital when the plaintiff’s stomach

was pumped, and “a still unidentified female police officer who relieved two of

the defendants at the hospital.” Id. at 1. The report indicates that plaintiff’s

counsel believes this can be accomplished in “60 days or so.” Id.

      Defense counsel “vigorously” opposes the request. Id. Counsel notes that

plaintiff’s counsel requested additional time for discovery at the scheduling

conference the court held on June 13, 2019. Dkt. No. 113. The court granted

the request and permitted the parties to conduct discovery through October 31,

                                         3
2019. Id. The defendants assert that plaintiff’s counsel could have conducted

the depositions during that time. Id. Defense counsel also notes that she

contacted plaintiff’s counsel by email before the deadline for completing

discovery to schedule the deposition of defendant Kuspa “and never heard back

from [plaintiff’s counsel].” Id. at 2. Defense counsel asks the court to set a

dispositive motion deadline. Id.

      The original deadline for completing discovery was February 1, 2017.

Dkt. No. 27. Judge Charles N. Clevert, Jr., to whom the case previously was

assigned, granted the plaintiff’s motion to extend that deadline by sixty days.

Text Only Order, January 26, 2017. On March 7, 2018, this court denied the

plaintiff’s motion to further extend the discovery deadline. Dkt. No. 74. Six

months after entering his appearance in this case, the plaintiff’s counsel asked

to reopen discovery “to conduct a deposition of the named defendants” and

“any of the medical staff at Columbia St. Mary’s Hospital.” Dkt. No. 110 at 1.

The court gave counsel over four months to do that, and the deadline for

completing that discovery expired three months ago. Dkt. No. 113. The plaintiff

did not ask for an extension of the October 31, 2019 deadline before it passed.

Had the court not been in trial on January 23, 2020, it would have expected to

discuss either dispositive motions deadlines or trial dates with the parties. The

court will not allow further discovery.

      Plaintiff’s counsel has had just shy of a year—since the status conference

on February 5, 2019—to review the pro se motion to compel discovery and




                                          4
decide whether to withdraw it or have the court rule. He’s not withdrawn it or

asked the court to rule. The court will deny the motion without prejudice.

      The court sets dates for dispositive motions below.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s pro se motion to

compel. Dkt. No. 78.

      The court ORDERS that any party wishing to file a dispositive motion

must do so by the end of the day on March 6, 2020. The response and reply

deadlines in Civil L.R. 56 will apply.

      Dated in Milwaukee, Wisconsin this 3rd day of February, 2020.

                                         BY THE COURT:


                                         ________________________________________
                                         HON. PAMELA PEPPER
                                         Chief United States District Judge




                                           5
